Citation Nr: 0034087	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-29 482A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in
White River Junction, Vermont


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment provided to the veteran at the 
Adirondack Medical Center on May 7, 1997.  



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
June 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 administrative decision by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Albany, New York (originating agency), denying the veteran 
payment of unauthorized medical expenses for treatment 
provided to him at the Adirondack Medical Center (AMC) on 
May 7, 1997.  

This case was previously before the Board in March 2000, when 
it was remanded for further development.  The case has since 
been returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not request or receive prior 
authorization for the medical care rendered to him by the AMC 
on May 7, 1997.  

2.  The treatment rendered by the AMC on May 7, 1997, did not 
occur in such circumstances that a medical emergency existed 
to such an extent that a delay in treatment would have been 
hazardous to the veteran's life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the private 
medical expenses incurred in connection with the veteran's 
treatment at the AMC on May 7, 1997, have not been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.54, 17.120 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C. § 5100, et seq).  The law substantially revised 
VA's duty to assist claimants for VA benefits.  It also 
included an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that the statement of the case 
and supplemental statements of the case issued to the veteran 
in July 1997, August 1999, and June 2000 have adequately 
notified him of the information and evidence necessary to 
substantiate his claim.  Further, the record does not reflect 
the existence of any pertinent lay or medical evidence 
concerning the issue on appeal that has been identified by 
the veteran and that has not already been obtained.  The 
Board is cognizant of the fact that the originating agency 
has not had an opportunity to consider the veteran's case in 
light of the new law.  However, he has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  In fact, the Board in March 2000 
sought further medical opinion on this matter, and such 
opinion has been obtained.  The veteran has not pointed to 
any unobtained evidence that might aid his claim.  In 
addition, he has had an opportunity to fully present his case 
at a personal hearing.  Therefore, the veteran will not be 
prejudiced by the Board's consideration of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board finds that VA's duty to assist the veteran has been 
satisfied.  

The Board observes that legislation providing for medical 
treatment benefits to veterans contemplates that Government 
facilities, which are specially maintained for that purpose, 
shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 1991).  There are, however, 
regulatory criteria that permit VA to assume financial 
responsibility for medical expenses incurred by veterans at 
private medical facilities under certain circumstances.  
Thus, for example, VA reimbursements for private medical 
expenses may, subject to other requirements, be granted if 
prior authorization for the medical treatment in question is 
obtained from VA.  38 C.F.R. § 17.54.  

In this case, such authorization was not obtained by the 
veteran or by anyone acting in his behalf, and it is not 
contended otherwise.  Authorization for the private medical 
services rendered the veteran on May 7, 1997, is explicitly 
not shown.  Under these circumstances, the benefit sought on 
appeal may be granted only if all three of the following 
conditions are satisfied:  (1) The unauthorized medical 
treatment in question was either for an adjudicated service-
connected disability, a disability associated with and held 
to be aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting from service-connected disability; (2) a 
medical emergency existed, and delay would have been 
hazardous to the veteran's life or health; and (3) no VA or 
other Federal facilities were feasibly available to the 
veteran.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The veteran in this case is service connected for post-
traumatic stress disorder, which has been rated 100 percent 
disabling since March 1993.  A rating decision dated in 
September 1997 found the post-traumatic stress disorder to be 
a total disability that is permanent in nature.  It was on 
this basis that basic eligibility for Dependents' Educational 
Assistance was established, effective from the date of a VA 
psychiatric examination in November 1996.  The veteran was 
not scheduled for any future VA examination for his service-
connected psychiatric disorder.  The veteran therefore has a 
total disability permanent in nature, and the next question 
is whether the medical services provided to the veteran on 
May 7, 1997, were in response to an emergent condition where 
delay would have been hazardous to his life and health.  

The clinical data on file shows that the veteran presented to 
the emergency room at the AMC in an ambulatory condition with 
multiple complaints to include weakness, numbness to the 
right arm, shortness of breath along with chest pain with 
breathing or movement.  It was recorded that the veteran's 
symptoms began a week earlier but increased in severity over 
the last several days.  The veteran indicated that his right 
leg had given out twice the night before while walking to the 
television.  It was noted that resting made him feel better.  
The veteran reported that he started retaking Prozac two 
weeks previously after being off it for several years.  When 
physically examined, the veteran was noted by his examiner to 
be sitting comfortably in no acute distress.  His heart had a 
regular rate and rhythm with no gallops or murmurs.  His 
lungs were clear to auscultation, and his breathing was 
nonlabored.  There was positive tenderness to palpation to 
the right clavicular region.  An EKG showed normal sinus 
rhythm.  Consultations by examining clinicians with the 
Physician's Desk Reference (PDR) revealed that the veteran's 
symptoms could be associated with Prozac.  An adverse 
reaction to Prozac was the diagnostic assessment.  

At a personal hearing at the originating agency in September 
1997 the veteran testified that he lived approximately 
150 miles from the VA medical facility in White River 
Junction and was treated for his service-connected post-
traumatic stress disorder at the VAMC Albany.  He said that 
in early May, on or about May 5th, his treating physician 
revised his medications and put him on 20 milligrams a day of 
Prozac.  He said that approximately 36 to 48 hours after 
initially taking Prozac, he started to experience symptoms to 
include extreme weakness, difficulty breathing, and a 
crushing sensation in his thorax.  He stated that his wife, 
who testified that she believed the veteran's life was being 
threatened at the time, telephoned the AMC due to its close 
proximity and was told to bring the veteran to its emergency 
room.  The veteran and his wife described his subsequent 
clinical evaluation and treatment at AMC.  

In a letter dated in June 2000, a VA physician reported that 
he had been requested to review the veteran's claims file.  
He noted that the veteran's claim had been denied on the 
basis that the veteran's emergency room visit on May 7, 1997, 
was not emergent.  He stated that the emergency room record 
supported such a finding.  He further observed that VA 
clinical records indicated that the veteran's reaction to his 
change in medication was of a delayed nature and that he was 
surprised that the veteran was not cognizant of the beginning 
onset of side effects of a medication that he had taken 
previously.  

A review of the record, as summarized above, does not show 
that the treatment and services rendered to the veteran on 
May 7, 1997 by the AMC was in response to any immediate life-
threatening condition.  A VA physician who reviewed the 
veteran's claims folder in June 2000 opined that the 
veteran's treatment had not been rendered in an emergency and 
competent evidence to the contrary is not shown.  The 
veteran's complaints primarily focused on physical 
discomfort, which had existed for approximately one week and 
gradually, increased in severity.  While the veteran 
maintains his treatment was rendered for an emergent 
condition, he presented to the emergency room in an 
ambulatory state and was noted to be in no acute distress.  
At no time is there any indication in the clinical record 
that his difficulties, as presented, posed any immediate 
hazard to his life or health.  The treatment and services 
provided to the veteran at AMC consisted of diagnostic 
evaluation of an essentially routine nature.  Lifesaving 
measures were not undertaken or suggested.  

It is significant, moreover, that the report of treatment at 
the AMC on May 7, 1997 - the most contemporaneous evidence of 
events - shows that the right leg symptoms occurred a day 
before treatment was sought.  This report shows that the 
veteran presented to the AMC emergency room at 1859 (6:59 
p.m.) and that he reported that his right leg had given out 
twice "last night while walking to the tv."  The record 
shows that the veteran went to the AMC located in Lake 
Placid, New York, where he resides.  This strongly suggests 
that an emergent situation was not present, even in the 
veteran's mind, since it is highly likely that he would have 
gone to the AMC emergency room immediately if, as he claimed 
in his substantive appeal, he had experienced what he thought 
were stroke-like symptoms.  The AMC emergency room, unlike 
the VA facilities he normally uses, was close at hand.  Yet 
he delayed going to the emergency room for about 24 hours.  

The evidence thus does not show that a medical emergency, as 
contemplated by the governing laws and regulations, was 
present on May 7, 1997, when he visited the AMC emergency 
room.  Finding that there was no emergency, the Board does 
not need to address whether VA facilities were feasibly 
available to the veteran at the time.  Accordingly, the Board 
is without authority to grant the benefit sought since all 
the criteria for VA payment or reimbursement are not met in 
this case.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment provided to the veteran at the 
Adirondack Medical Center on May 7, 1997, is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


